Field, C. J. delivered the opinion of the Court
Baldwin, J. and Cope, J concurring.
The only question presented for consideration by the record in this case is, whether an attorney and counsellor appointed by the Court of Sessions to defend a pauper prisoner arraigned before it on an indictment for felony, is entitled to charge the county for his professional services—the appointment being made upon the expression of a desire of the prisoner to have the assistance of counsel. *63The plaintiffs were appointed in this way to defend several prisoners, and the account for their services was presented to the Board of Supervisors of the county, and by that body rejected. They then brought the present action, and recovered judgment, from which the county appeals.
We are clear that the action cannot be maintained. The Court of Sessions is not authorized to create any charge against the county, except in certain special cases, of which the employment of counsel for parties under indictment is not one. Besides, it is part of the general duty of counsel to render their professional services to persons accused of crime, who are destitute of means, upon the appointment of the Court, when not inconsistent with their' obligations to others; and for compensation, they must trust to the possible future ability of the parties. Counsel are not considered at liberty to reject, under circumstances of this character, the cause of the defenseless, because no provision for their compensation is made by law. The duty imposed in this way may, it is true, be carried to unreasonable length, so as to become exceedingly burdensome; but we have heard of no complaints of this character. It is usual for the Court to apportion the duty among the different members of the profession practicing before it, so as to render it as light upon each as possible.
The judgment must be reversed, and the Court below directed to enter judgment for the defendant; and it is so ordered.